By the Court, Rhodes, J.:
The question is, whether “the due proportion” of the salary to be allotted to the Collector of each district by the Board of Supervisors is a mathematical proportion—that is, whether the amount each is to receive bears the same ratio to the whole salary as the taxes collected by each do to the whole amount collected in the county, or whether it is such a proportion as the Board of Supervisors may determine in view of the services required of each Collector in the county. If a mathematical proposition was intended, it is presumable that the Legislature would have simply provided that the sum of three thousand dollars should be divided among the Collectors in proportion to the amount collected by each. In that case no duty would have been required of the Board, for the mere mathematical calculation by them would have been useless. But the salary of three thousand dollars is “to be apportioned by the Supervisors;” and as the Legislature might well assume that the labor of collecting a given amount of taxes would vary in the several districts, it was just and proper that the apportionment of the salary should be left to the Board, so that each Collector might receive a compensation in proportion to his services. This would be a “ due proportion.”
Judgment affirmed.